Citation Nr: 1607345	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a bilateral ankle disability.

5. Entitlement to service connection for a bilateral hip disability.

6. Entitlement to service connection for shingles. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003 and from November 2005 to February 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain current VA outpatient treatment records and to afford the Veteran a VA medical examination.  The action specified in the May 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is no greater than 26 decibels and the lowest speech discrimination score is 98 percent.

2.  The Veteran does not have auditory thresholds in the right ear in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; auditory thresholds in the right ear for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech discrimination scores using the Maryland CNC Test of less than 94 percent in the right ear 

3.  The Veteran does not a current right knee disability that had onset in service or that was caused or permanently aggravated by his active military service.  

4.  The Veteran does not have a diagnosed bilateral hip disability.  

5.  The Veteran has suffered from shingles at least during when he initially filed his claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2015).

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 

3.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.03 (2015).  

4.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.03 (2015).  

5.  The criteria for entitlement to service connection for shingles have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for left ear hearing loss in a January 2008 rating decision, effective February 17, 2007 and assigned an initial non-compensable evaluation.  Service connection for right ear hearing loss was denied.  The Veteran has appealed the assigned rating.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2015) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from May 2007, February 2009, and June 2013.  

The May 2007 examination yielded test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 15, and 50 decibels, respectively, for an average over the four frequencies of interest of 19 decibels.  Speech audiometry test results revealed speech recognition ability of 98% in both the right and left ears.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2007 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Additional VA testing was performed in February 2009.  The February 2009 examination yielded test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 20, and 55 decibels, respectively, for an average over the four frequencies of interest of 21 decibels.  Speech audiometry test results revealed speech recognition ability of 100 percent in the both ears.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the February 2009 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Most recently, the Veteran's hearing was tested in June 2013.  The June 2013 examination yielded test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 10, 10, 30, and 55 decibels, respectively, for an average over the four frequencies of interest of 26 decibels.  Speech audiometry test results revealed speech recognition ability of 100 percent in the both ears.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2013 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

The May 2007, February 2009, and June 2013 audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the June 2013 VA examiner did this.  The Veteran complained of difficulty understanding others, particularly his spouse.  

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

(2) Discussion

The Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test).  

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

Although the Board is sympathetic to the Veteran, to the extent that VA's current rating schedule requires a significant degree of hearing loss before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b) . That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied. Therefore, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In summary, the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  

For all the above reasons, entitlement to an initial compensable disability evaluation for service connected left ear hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Right Ear Hearing Loss

The Veteran is seeking entitlement to service connection for right ear hearing loss.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was afforded VA audiological examinations in May 2007, February 2009, and June 2013.  

The May 2007 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 0, 0, 5, and 15 decibels, respectively, for an average of 5 decibels.  Speech audiometry test results revealed speech recognition ability of 98% in both the right and left ears.  

The February 2009 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 15, and 20 decibels, respectively, for an average of 11 decibels.  Speech audiometry test results revealed speech recognition ability of 100% in both the right and left ears.  

The June examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 15, and 30 decibels, respectively, for an average of 14 decibels.  Speech audiometry test results revealed speech recognition ability of 100% in both the right and left ears.  

The May 2007, February 2009, and June 2013 audiological test results do not support a finding that the Veteran has a hearing loss disability in his right ear as defined by 38 C.F.R. § 3.385.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran has not met the criteria for a right ear hearing loss disability at any time during the period on appeal, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right Knee Disability

The Veteran is also seeking entitlement to service connection for a right knee disability.  

Service treatment records reflect that the Veteran was seen for complaints of right knee pain localized to the anteriomedial joint line in April 2003.  He denied any history of trauma.  There was no deformity, but some crepitus was observed with flexion.  An x-ray was normal.  At his June 2003 separation examination, the Veteran reported a history of self-treated knee pain, but no disability of the knees or lower extremities was noted.

At a June 2005 retention physical for the Army Reserve, the Veteran denied any knee trouble.

At a May 2007 VA examination, the Veteran complained of bilateral knee pain, as well as swelling of the left knee.  He denied any specific injury to either knee and described his symptoms as being of two or three year's duration.  

On examination, there was no deformity of the knee or any particular tenderness to palpation.  Stability and strength were intact.  The Veteran had full range of motion bilaterally.  An x-ray of the knees was normal.  The examiner diagnosed the Veteran with patellofemoral chondromalacia patella of mild severity.  

Post-service VA treatment records reflect complaints of bilateral knee pain in 2007.  

In June 2013, the Veteran was afforded a new VA examination.  At that time, the Veteran reported a gradual onset of bilateral knee pain during his initial period of active service with pain under the knee cap when running.  He was seen in April 2003 and an x-ray of the right knee was normal.  He stated that during his second period of active service, his knee did not hurt because he was not required to run.  He reported that since his discharge in 2007, his right knee bothers him when he runs, so he doesn't do any running.  He did claim that a couple times a month, his knee will bother him when he is active, but had difficulty describing the location of the pain.  

On examination, the Veteran had range of motion from 0 to 135 degrees, with no objective evidence of painful motion or additional limitation of motion following repetitive testing.  The examiner noted that the Veteran has heavy legs and thighs and concluded that flexion to 135 degrees was likely normal range of motion for him.  Strength and joint stability were normal.  The Veteran's gait was normal and he did not use any assistive devices.  The examiner concluded that the Veteran does not have any current knee disability.  She opined that it is less likely than not that any knee condition was caused by the Veteran's active military service.  She noted that the Veteran's knees were normal at separation from active service in both 2003 and 2007 and that there was a lack of chronicity of complaints or care.  

Based on the above evidence, the Board finds that entitlement to service connection for a right knee disability must be denied.  

As an initial matter, the Board notes that it is unclear whether or not the Veteran has any right knee disability.  The Veteran's service treatment records are negative for any diagnosed knee condition and the June 2013 VA examiner concluded that the Veteran does not have any right knee disability.  The Veteran was diagnosed with patellofemoral chondromalacia patella by the May 2007 VA examiner, but the examination findings are significant for the lack of any noted pathology or abnormality of the knees.  As the Board has previously noted, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the instant case, the preponderance of the evidence weighs against a finding that the Veteran has suffered from any chronic right knee disability during the period on appeal.

However, even assuming that the Veteran does have a current right knee disability, the Board finds that such a disability did not have onset in service and was not caused by or related to the Veteran's active military service.

The Veteran's service treatment records show only one isolated complaint of right knee pain in April 2003 and the Veteran's knee was found to be normal at that time.  

Even taking into account the Veteran's statements that he experienced knee pain during his initial period of active service which he treated himself, the Veteran told the June 2013 VA examiner that his symptoms resolved after his separation from service in 2003 and that he did not experience any knee problems during his second period of active service.  In light of this significant period of time without symptomatology, there is no basis to conclude that any problems in 2003 resulted in a chronic right knee disability.  Finally, the June 2013 VA examiner has opined that it is less likely than not that the Veteran has any right knee disability related to his active military service.  

For all the above reasons, entitlement to service connection for a right knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Bilateral Hip Disability

The Veteran is also seeking entitlement to service connection for a bilateral hip disability.

The Veteran's service treatment records are negative for any complaints of or treatment for a hip condition.

Post-service VA outpatient treatment records show a complaint of hip pain in 2007, but nothing further.  No hip disability was diagnosed.  

At a May 2007 VA examination, the Veteran complained of hip pain and popping when he does sit-ups.  He placed onset of his symptoms approximately two or three years ago.  

On examination, there was no tenderness to palpation of either the trochanter or inguinal area bilaterally.  Hip flexion was from 0 to 125 degrees out of 125 degrees bilaterally.  Hip abduction was from 0 to 45 out of 45 degrees bilaterally.  External rotation was to 60 out of 60 degrees bilaterally.  Internal rotation was to 20 out of 40 degrees bilaterally.  An x-ray of the hips was normal.  The examiner concluded that the Veteran's hip examination was normal and that he had no current hip disability.

Based on the above evidence, entitlement to service connection for a bilateral hip disability must be denied because there is no evidence that the Veteran has a current hip disability.  While the Board accepts as credible the Veteran's complaints of hip pain, the Veteran's service treatment records and post-service medical records are negative for medical evidence of any underlying pathology or a diagnosis of a hip condition, and the May 2007 VA examiner found no evidence of any current disability.  A claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, entitlement to service connection for a bilateral hip disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Shingles

Lastly, the Veteran is seeking entitlement to service connection for shingles.  

The Veteran's medical records from Camp Atterbury Clinic reflect that he was treated for this condition in April 2007, several months after his separation from active service.  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Here, there is evidence that the Veteran suffered from shingles immediately following service.  However, a May 2007 VA examination, performed a month after the Veteran filed the claim, described the Veteran's condition as resolved and he has not reported any residual disability due to this illness.  Although the Veteran does not appear to currently have shingles, he did suffer from them at the time of his claim and it is proximate in time to his service.  Again, although the Veteran may not receive a rating for the entire appeal period, service connection itself is warranted.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial compensable disability evaluation for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for shingles is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for a bilateral ankle disability. 

Service treatment records for the Veteran's period of service from 1999-2003 are negative for any complaints of or treatment for any ankle condition.  At his June 2003 separation physical and again at a June 2005 retention examination for his Reserve service, the Veteran reported that he had been seen in an emergency room for a twisted ankle/possible fracture, but the Veteran has not reported, and service treatment records do not document any ankle injury during the Veteran's service.  Thus it is unclear whether the Veteran on active duty at the time of this reported injury or if the injury occurred prior to the Veteran's active service.  The Board does note, however, that hospital records are not always associated with a Veteran's other service treatment records.  If this injury occurred on active duty, the Veteran is asked to provide the name of the facility where he was treatment, as well as the approximate date of treatment so that the RO can request records related to the injury.  

At a May 2007 VA examination, the Veteran complained that his ankles snap.  He denied any specific injury.  He reported that the onset of his symptoms was two or three years ago.

On examination, there was no deformity or swelling of the ankle observed.  However, there was a snapping sensation at the lateral malleolus.  The peroneal tendon at the lateral malleolus was noted to be unstable, with a tendency to displace on dorsiflexion.  Dorsiflexion was to 10 degrees out of 20 bilaterally.  Plantar flexion and inversion were normal.  Eversion was to 10 degrees out of 20 bilaterally.  An x-ray of the ankles was normal.  The Veteran was able to tandem, toes and heel walk without difficulty.  The Veteran was diagnosed with common peroneal tendon hypermobility at the lateral ankles.  

The Board notes that hypermobility is sometimes a genetic condition.  If so, the Veteran's hypermobility likely pre-existed his active military service.  However, no opinion regarding the etiology of the Veteran's bilateral ankle condition has been obtained.  

On remand, the Veteran should be afforded a new VA examination of his claimed condition.  

As an initial matter, the examiner is asked to opine whether the Veteran's hypermobility is the result of an injury or disease or whether it is a congenital condition.

If the Veteran's hypermobility is a congenital condition, the examiner is asked to explain whether the Veteran's congenital condition is a defect or a disease.  "Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); VA Gen. Couns. Prec. 82-90 at 2.  More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service.  Id.

If the Veteran's hypermobility is a congenital defect, the examiner is asked to opine whether there has been any additional disease or injury superimposed on the defect.

If the Veteran's hypermobility is congenital disease, the examiner is asked to opine whether it is at least as likely as not that the congenital disease was permanently aggravated (worsened) beyond the natural progression of the disease, by the Veteran's active military service.  

If the Veteran's hypermobility is not a congenital condition, the examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any ankle conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any ankle  condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's ankle disability had onset in service or was caused or permanently aggravated by the Veteran's active military service. 

Accordingly, the case is REMANDED for the following action:

1. If the Veteran indicates that his reported ankle injury occurred during a period of active duty or while on active or inactive duty for training and provides the name of the facility and the approximate date of treatment, the RO should attempt to obtain these records.  These attempts should be documented.

2. The RO should schedule the Veteran for a VA examination of his bilateral ankle condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

a. As an initial matter, the examiner is asked to opine whether the Veteran's hypermobility is the result of an injury or whether it is a congenital condition.

If the Veteran's hypermobility is a congenital condition, the examiner is asked to explain whether the Veteran's congenital condition is a defect or a disease.  A defect differs from a disease in that the former is more or less stationary in nature, while the latter is capable of improving or deteriorating.  

1. If the Veteran's hypermobility is a congenital defect, the examiner is asked to opine whether there has been any additional disease or injury superimposed on the defect.

2. If the Veteran's hypermobility is congenital disease, the examiner is asked to opine whether it is at least as likely as not that the congenital disease was permanently aggravated (worsened) beyond the natural progression of the disease, by the Veteran's active military service.  

b. If the Veteran's ankle condition is not congenital, the VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any ankle conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

c. For any anklecondition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's ankle disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


